                 Case 05-32102-wva       Doc 229   Filed 02/03/20    Page 1 of 2



                             1NITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                              )      IN PROCEEDINGS UNDER
                                                    )      CHAPTER 11
C&H 66 QUICK MART/PFC IMPORTS, INC.,                )
                                                    )      NO. 05-32102
           DEBTOR.                                  )

                          NOTICE OF WITHDRAWAL OF COUNSEL

           COMES NOW Capital Crossing Small Business Finance, LLC, and hereby notifies this

Court of the withdrawal of Mary E. Lopinot as attorney for Capital Crossing Small Business

Finance, LLC. , successor in interest to Business Loan Center.

           Respectfully submitted,                         Mathis, Marifian & Richter, Ltd.

                                                           /s/ Mary E. Lopinot
                                                           Mary E. Lopinot, #6256302
                                                           23 Public Square, Suite 300
                                                           PO Box 307
                                                           Belleville, IL 62220
                                                           (618) 234-9800
                                                           mlopinot@mmrltd.com


                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on February 3, 2020, a copy of the foregoing
document was served electronically via the Court’s CM/ECF noticing system upon all persons
receiving such notice in this case, and particularly upon:

Robert E. Eggmann, Trustee
2227 Illinois Route 157
Edwardsville, IL 62025

Mark D. Skaggs
Office of the United States Trustee
401 Main St., Room 1100
Peoria, IL 61602

and




{M0838478.2}
               Case 05-32102-wva       Doc 229     Filed 02/03/20   Page 2 of 2



Via U.S. First Class mail, postage prepaid, upon the following:

C & H 66 Quick Mart/PFC Imports, Inc.
3425 Old Highway 3
Granite City, IL 62040

                                                    /s/ Mary E. Lopinot




{M0838478.2}
